Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to the claims render the claimed subject matter allowable over the prior art of record.  The closest prior art is to the previously cited teachings Kim and Duan.  Kim and Duan teach that the skutterudite structure may be variously doped with anions and cations such that they occupy the interstitial sites in the structure.  Duan and Kim teach the doping of the material with Sn and S.  While the prior art establishes that both Sn and S are suitable for the same purpose of increasing the thermoelectric figure of merit in the material, applicant points to the examples and the disclosure regarding the criticality of providing Sn and S in particular ratios such that the codopants provide a synergistic effect.  The synergistic effect discussed and taught by applicant overcomes the obviousness rejection as set forth, since the doping amounts are taught to be critical in achieving such an effect and said effect goes beyond the simple replacement of one dopant for another that was known for the same purpose.  As this is the case, the claimed subject matter is allowable over the prior art.  Finally the drawings submitted 10/19/18 are acceptable and are entered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Matthew E. Hoban/Primary Examiner, Art Unit 1734